Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 12-16 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election of claims 1-11 of Group I was made without traverse in the reply filed on May 26, 2021.

Claim Objections
Claim 6 is objected to because of the following informalities.  Lines 2-3 should be rewritten as: - - mitigating misalignment of the liquid crystal layer caused by movement of [[a]] tip ends of the spacers is provided on the first substrate. - - so as to be consistent with the plurality of the spacers of claim 5 upon which claim 6 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  It is unclear why the layer comprising the water-soluble compound [B] that is formed on the second substrate on a side of the liquid crystal layer, is not considered to be a liquid crystal alignment layer and hence as a single-layer liquid crystal alignment film, if the water-soluble compound [B] which has a linear alkyl structure having three or more carbon atoms can perform as an aligning agent since it affects tilt and alignment properties of the liquid crystal molecules, as disclosed in the specification ([0072]).  For the purposes of examination, the layer comprising the water-soluble compound [B], is treated as a liquid crystal alignment layer that has pretilt and alignment properties that are different from those of the liquid crystal alignment film on the first substrate.  Clarification with relevant citation(s) from the specification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10 are rejected under 35 U.S.C. 102(a/1,2) as being anticipated by Kim (US 20160274389).
 Regarding claim 1,  Kim teaches a liquid crystal device (liquid crystal display [0032] device [0022]) comprising: a pair of substrates comprising a first substrate (of panel 100 [0100]) and a second substrate (of panel 200 [0100]) arranged to face each other (Fig. 9D); and a liquid crystal layer (3 [0098] including liquid crystal molecules 31A … 31B [0100], Fig. 9D) that is arranged between the first substrate 100 and the second substrate 200 (Fig. 9D), wherein a liquid crystal alignment film (layer 11 [0100]) is formed on the first substrate 100 (Fig. 9D), and the liquid crystal alignment film 11 is not formed on the second substrate 200 (panel 200 where the second alignment layer is not formed [0100]), among the first substrate 100 and the second substrate  200 (Fig. 9D).
Regarding claim 2, Kim teaches that the liquid crystal alignment film 11 formed on the first substrate 100 is an alignment film 11 formed of a polymer composition containing a compound that has at least one polymerizable group (photo-polymerized material [0099])
Regarding claim 8, Kim teaches that the liquid crystal layer 3 has negative dielectric anisotropy ([0063]).

Regarding claim 10, Kim teaches that the first substrate 100 and the second substrate 200 have a curved surface panel structure in a bent manner (bent to have a curvature to form a curved liquid crystal display ([0080], Fig. 5).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-2, 8-10 above, and further in view of Heckmeier (US 2005/0179003).
Kim teaches the liquid crystal device comprising the liquid crystal alignment film 11 formed on the first substrate 100, but not on the second substrate 200, as described above.  In addition, Kim teaches that the liquid crystal alignment film 11 formed on the first substrate 100 is a vertical alignment film (layer [0094]).  Kim fails to teach a layer comprising a water-soluble compound [B] formed on the second substrate 200 on a side of the liquid crystal layer 3.
However, Heckmeier teaches that a liquid crystal device can have a hybrid alignment mode ([0024]) and that a layer comprising a water-soluble compound [B] that has a linear alkyl structure having 16 carbon atoms (hexadecyl-trimethyl ammonium bromide [0146]) can also provide vertical alignment (perpendicularly aligned alkyl chains … achieve homeotropic alignment [0146]) for use in the hybrid alignment mode.
. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1-2, 8-10 above, and further in view of Shin (Espacenet English translation of JP 2010-122258).
Kim teaches the liquid crystal device comprising the liquid crystal alignment film formed on the first substrate, but not on the second substrate, as described above.  Kim is silent regarding spacers extending in a direction toward the first substrate 100 formed on the second substrate 200.
However, Shin teaches that in a liquid crystal device ([0049]), spacers (340 [0050]) extending in a direction toward the first substrate (10 [0050]) are formed on the second substrate (20 [0050], Fig. 9), for the purpose of providing the desired cell gap (spacing between the substrates [0040]).  Shin teaches that the spacers 340 are formed to be longer than a gap between the first substrate 10 and the second substrate 20 in a region in which the spacers 340 are not arranged (Fig. 9), wherein a suppressing part (recess 317b [0050]) is provided at a position at which the suppressing part 317b faces the spacers 340, on the first substrate 10 (Fig. 9) and is in contact with the tip ends (340a [0050]) of the spacers 240 (Fig. 9), for the purpose of mitigating misalignment of the liquid crystal layer caused by movement of tip ends of the spacers (so that the first substrate 10 and the second substrate 20 are fixed to each other.  It is held in [0044]).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-2, 8-10 above.
Kim teaches the liquid crystal device comprising the liquid crystal alignment film 11 formed on the first substrate 100, but not on the second substrate 200, as described above.  In addition, Kim teaches a colored layer (color filter 230 [0052]) formed on the second display panel 200 ([0052]), and which conventionally contains a selective visible wavelength absorbing dye, for the purpose of providing the desired display color.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0259212 teaches a liquid crystal device comprising liquid crystal molecules (31 [0132]) having a first pretilt angle (more than 80 degrees to less than 89 degrees [0132]) on one substrate (lower, Fig. 7), facing liquid crystal molecules (upper, Fig. 7) having a second pretilt angle on an opposing substrate (more than 89 degrees to less than 90 degrees [0132]), which constitute a hybrid alignment mode. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782